Citation Nr: 1210604	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  10-25 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for ischemic heart disease.

3.  Entitlement to special monthly compensation (SMC) based on housebound status.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacano, Agent



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to November 1970 and from November 1970 to August 1976. 

This case is before the Board of Veterans' Appeals (Board) on appeal from August 2008 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire. 

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  The Veteran also testified before a decision review officer (DRO) at the RO in September 2009.  Transcripts of both hearings are of record.


REMAND

Subsequent to the issuance of the most recent Statement of the Case (SOC) and Supplemental SOC (SSOC) in April 2011, additional evidence consisting of records of private treatment for PTSD and ischemic heart disease was associated with the claims file in July and August 2011.  This pertinent evidence was not reviewed by the RO in conjunction with the issues on appeal, and RO consideration of the additional evidence was not waived by the Veteran.  Accordingly, the originating agency must be given the opportunity to review this evidence before the Board can enter a decision.  See 38 C.F.R. § 20.1304(c) (2011). 

Additional development is also warranted as noted below.

PTSD

The Veteran has reported receiving ongoing treatment at a Vet Center.  These records must be obtained for consideration.  

Ischemic Heart Disease

In March 2010, the Veteran provided the RO a signed VA Form 21-4142, Authorization and Consent, for records of private treatment received from several providers in 2009.  Review of the record does not show that the RO obtained all these treatment records.  See 38 U.S.C.A. § 5103A.  On remand, the RO or the AMC should again request from the Veteran an authorization form for release of all outstanding private treatment records.  [Notably, release forms are valid only for a specified period of time, and automatically revoked thereafter.  The consent form in the claims file has expired and updated authorization is necessary.]  The Veteran should be advised that ultimately it is his responsibility to ensure that private treatment records are secured. 

SMC 

As to the issue of entitlement to SMC based on housebound status, the RO has not provided the Veteran with the required VCAA notice in response to his claim.  On remand, the Veteran should be so notified.

TDIU

The Board notes that further development and adjudication of the Veteran's claims for increased ratings may provide evidence in support of his claim for TDIU.  Action on this claim will be deferred pending resolution of the claims for increased rating.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined. 

Accordingly, the case is REMANDED for the following action:

1.  With respect to the issue of entitlement to SMC based on housebound status, the RO should send the Veteran and his agent a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

2.  The RO should supply to, and request that the Veteran complete VA authorization forms for release of all outstanding private treatment records, to include those listed in a March 2010 release form.  He is to provide the names and addresses of each provider on separate authorization forms.  If he responds, the RO or the AMC should secure for the claims file copies of the complete records for all dates that the Veteran specifies. 

If for any reason the records sought are not provided pursuant to the RO's request, the Veteran and his agent should be so notified, advised that ultimately it is the Veteran's responsibility to ensure that the records are associated with his claims file, and afforded opportunity to submit the records. 

3.  The RO should secure copies of all pertinent VA medical records that have not yet been associated with the Veteran's claims file.  The RO must also obtain any outstanding Vet Center records. 

4.  The RO or the AMC should also undertake any other indicated development, to include arranging any indicated examinations. 

5.  Then, the RO or the AMC should readjudicate the appellant's claims in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be furnished to the appellant and his agent and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

